MeLEAN, Circuit Justice.
This is a bill ■to foreclose a mortgage; and a question is made whether the decree for the sale of the land must be made subject to the 111th section of the general chancery act of the states, which provides, that whenever a bill shall be filed for the foreclosure and satisfaction of a mortgage, the court shall have power to decree a sale of the mortgaged premises, &c., but the judge shall not, by such decree, order any such lands to be sold within one year after the filing óf the bill for foreclosure. In the case of Bronson v. Kinny [unreported] the supreme court of the state has held this statute to be binding upon the state courts. The above act has been passed by the legislature of Michigan, since the act of congress adopting the practice of the state courts, consequently the statute cannot apply to the courts of the United States, unless specially adopted by them. No such rule has been adopted. The court ordered the sale of the premises, by giving the usual notice, if the money should not be paid in 6 months.